DISSENTING OPINION BY
Judge FRIEDMAN.
I respectfully dissent. The majority reverses the November 16, 2004, order of the Court of Common Pleas of Mercer County, concluding that section 2169 of The County Code1 (Code) authorizes the Mercer County (County) Board of Commissioners (Commissioners) to make a $1,000,000 loan to Woodland Place, a non-profit corporation organized to give medical care to dependents of the County. For the following reasons, I disagree.
Section 2169 of the Code provides, in pertinent part, as follows:
Contributions for medical care. The commissioners of each county ... shall have the power to make annual appropriations from the funds of the county for the support of any public institution operated, or to any nonprofit corporation organized, to give medical care to the dependents and children of the county without discrimination....
16 P.S. § 2169 (emphasis added).
First, section 1924 of the Statutory Construction Act of 1972, 1 Pa.C.S. § 1924, states that the headings prefixed to sections of a statute may be used to aid in the construction thereof. Here, the heading prefixed to section 2169 of the Code indicates that the provision authorizes “contributions” for medical care. A “contribution” is something given. See Webster’s Third New International Dictionary 496 (1993) (defining the word “contribution” as something “contributed” and “contribute” as “give”). The word does not refer to the making of a loan.
Second, the goal of all interpretation and construction of statutes is to ascertain and effectuate the intention of the General Assembly. Section 1921(a) of the Statutory Construction Act of 1972, 1 Pa.C.S. § 1921(a). Words and phrases shall be construed according to their common and approved usage, but technical words and phrases shall be construed according to their peculiar or appropriate meaning. Section 1908(a) of the Statutory Construction Act of 1972, 1 Pa.C.S. § 1903(a). When the words of a statute are clear and free from all ambiguity, the letter of it is not to be disregarded under the pretext of pursuing its spirit. Section 1921(b) of the Statutory Construction Act of 1972, 1 Pa. C.S. § 1921(b).
Here, section 2169 authorizes the Commissioners to make “annual appropriations." In this context, the word “appropriation” refers to a legislative body’s act of setting aside a sum of money for a public purpose. Black’s Law Dictionary 110 (8th ed. 2004). The adjective “annual” means “yearly.” Webster’s Third New International Dictionary 88 (1993). Thus, on a yearly basis, the Commissioners may set aside a sum of money to give to Woodland Place. In my view, the words of section 2169 of the Code are clear and free from all ambiguity, and the words do not authorize the making of a loan.
Accordingly, I would affirm.
Judge PELLEGRINI and Judge LEAVITT join in this dissent.

. Act of August 9, 1955, P.L. 323, added by the Act of September 19, 1961, P.L. 1495, as amended, 16 P.S. § 2169.